Appellant in his motion seeking a rehearing complains of the opinion in but two instances. First, that we erred in holding the testimony of Dr. Baird and Roy Hillyer admissible as res gestae. Appellant says: "We concede that if proximity of time and place were the only tests that such holding would be correct," but he insists that the statement: "That fellow took my life for nothing" is inadmissible as it is but the expression of an opinion. In the case of Manley v. State, 154 S.W. Rep., 1008, the writer expressed an opinion that if this was an original proposition he would be inclined to agree with appellant, but that the decisions of this court held otherwise, and in deference to such opinions he would not disturb the rule of law heretofore prevailing. In the case of Roberts v. State, 5 Texas Crim. App., 141, this court held the statement, "that Johnson said Roberts had killed him for nothing," was admissible as a res gestae statement. See also Carter v. State, 8 Texas Crim. App., 372; Medina v. State, 63 S.W. Rep., 331; Sims. v. State,36 Tex. Crim. 154; Pierson v. State, 18 Texas Crim. App., 524. Many other cases might be cited, but we deem it unnecessary, all holding that such a statement is a statement of a fact, and not the expression of an opinion.
Appellant's other contention is the error in the definition of adequate cause should reverse the case. As shown in the original opinion, in the paragraph submitting the issue of manslaughter to the jury for a finding, the court aptly applied the law to the evidence adduced on the issue of manslaughter, and having done so, the use of the word "and" where "or" should have been in the definition does not present reversible error. In the case of Moss v. State, 60 Tex.Crim. Rep., this court, in an opinion by Judge Davidson, held that, although there was some slight error in that part of the charge giving the definitions, yet if the court in applying the law to the case gave an accurate charge as applicable to the evidence, it would not necessitate a reversal of the case. In the case of Carter v. State, 59 Tex. Crim. 73, there was an error in the "definition," but in applying the law the court correctly did so, and it was held to present no error. In Eggleston v. State, 59 Tex.Crim. Rep., it was held that the charge taken as a whole correctly applied the law and no error is presented. See Ward v. State, 70 Tex. Crim. 393, 159 S.W. Rep., 272, and cases there cited.
The motion for rehearing is overruled.
Overruled. *Page 403